lJn tW @nftpb $rtstts @ourt of                              /e[trst @luims
                                                    No. 19-269C
                                             (Filed February 25, 2019)
                                             NOT FOR PUBLICATION
*   *   *   *   *   *   *   *   r! :l *   t! * *   *   *   **


                                                                ;
DORTAN R. OWENS,                      SR.,                      *
                                                                *
                                 Plaintiff,                     *

            _,*

THE UNITED STATES,

                                 Defendant.                     *

******************

                                                                ORDER

        On January 31, 2019, plaintiff Dorian Raphield Owens, Sr' filed a complaint
in this court representing himself. Mister Owens is a resident of Pennsylvania and
his complaint concerns decisions of the "Unemployment Labor Board of Review,"
p."..r-ubly referring to Pennsylvania's unemployment compensation Board of
Review. See Compl., ECF No. 1, at 1. He alleges "possible fraud" as well as
"[n]egligence in providing the proper information on the appeal process for
alt".-i"itrg eligibility." Id. Plaintiff elaborates that he was "deemed initially
ineligible for unemployment compensation without the proper information or
upp"ul fo.-. provided," and as a result he apparently failed "to appeal in a timely
                                                                        totaling
-.rrn""." Id.. at 2. Plaintiff requests an award of "lost earned wages"
$20,000. Id. at3; ECF No. 1-1, at 1.

        As is commonly the case when individuals represent themselves in our court,
Mr. Owens seems to misunderstand this court's jurisdiction. We have been given
the power to hear cases involving violations of federal laws or Constitutional
pro.,i.ion. that mandate the payment of money by the federal government. See 28
U.S.C. S 1a91(aX1); United States u. Testan, 424U.5.392, 398 (1976); Smith u'
 (Jnited. states,709 F.3d 1114, 1116 (Fed. cir. 2013) ("To be cognizable under the
Tucker Act, the claim must be for money damages against the United States, and
the substantive law must be money-mandating."). Congress has specifically
withheld from our jurisdiction cases "sounding in tort." 28 U.S.C. $ 1491(a)(1); see
LeBlanc u. (Jnited States,50 F. 3d 1025, 1030 (Fed' Cir. 1995).

                                                                          ?Bl,? 1q50 0000 13'{E l,l?b
      It is apparent from the face of the complaint that Mr. Owens's case is not
within our court's subject-matter jurisdiction. First, the complaint appears to
concern the actions ofstate government officials, not the united states government.
But our court lacks jurisdiction over challenges to state government action. see
 Souders u. S. Carolina Pub. Seru. Auth.,497 F.3d 1303, 1308 (Fed. Cir. 2007)' The
united states, as a general matter, is not vicariously Iiable for state activities.
Fiebelhorn u. (Jnited States,76 Fed. CL 438, 440-4I (2OO7).

      Second,   plaintiff alleges the torts of fraud and negligence, which places the
matter beyond our power. See Gant u. United States, 63 Fed' CI. 311' 316 (2004)
("Claims for negligence . . . and fraud are both torts and therefore cannot be
considered by the Court of Federal Claims . . . ." (citations omitted)). And frnally,
the federal siatutes governing unemployment benefits do not provide any basis for
our court to exercise jurisdiction over claims for unemployment benefits. See May u.
 tJnited, states,56 Fed. App'x 492, 492 (Fed. cir. 2003) (holding that a "complaint
regarding the denial of unemployment benefits is clearly outside of the jurisdiction
of the court of Federal claims."). The unemployment benefits scheme created by
the Social Security Act provides for state government administration of benefits and
authorizes payments from the federal government to the states, rather than directly
to individuals. See, e.g.,42 U.S.C' SS 501-03, 1101, 1321'

        Under the rules of our court, "[i]f the court determines at any time that it
lacks subject-matter jurisdiction, the court must dismiss the action." Rules of the
United Siates Court of Federal Claims (RCFC) 12(h)(3)' Thus, under RCFC
 12(h)(3), this case is DISMISSED.T The Clerk shall close the case'


IT IS SO ORDERED.


                                                     .wo




 i Plaintiff 's motion to proceed in forma pauperis, ECF No'   4, is   GRANTED'